Citation Nr: 1818140	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-03 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for a mood disorder.

2. Entitlement to a disability rating in excess of 10 percent for right knee degenerative changes.  

3. Entitlement to a disability rating in excess of 10 percent for right knee instability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a left ankle disability


REPRESENTATION

Appellant represented by:	Attorney, Adam Neidenberg


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1970 to February 1972.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and an August 2009 rating decision issued by the RO in Atlanta, Georgia.  Jurisdiction was subsequently transferred to and currently resides with the RO in Atlanta, GA.  

In September 2017, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  As to the issue of the Veteran's mood disorder, the appeal was remanded because additional evidence was submitted since the January 2013 Statement of the Case without a waiver.  Additionally, the Veteran had indicated that his symptoms had worsened.  

Since remand, additional evidence has also been associated with the file since the November 2017 Supplemental Statement of the Case.  Although the Veteran did not specifically waive initial review of this newly-submitted evidence by the AOJ, such a waiver is presumed as the Veteran submitted his substantive appeal after February 2, 2013.  38 U.S.C. § 7105 (e)(1) (West 2012).  As such, the Board may properly consider the evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2017).  Additionally, the Veteran underwent a new VA mental health evaluation in October 2017.  As such, the Board determines that there has been substantial compliance with the September 2017 remand directives regarding the issue of the Veteran's mood disorder.  Further remand is therefore not required as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  


However, as will be discussed, additional development is necessary regarding the claims for an increased rating for right knee degenerative changes and instability and the claims for service connection for left knee and left ankle disabilities.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entirety of the appeal period, the Veteran's service-connected mood disorder has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

For the entirety of the appeal period, the criteria for an initial disability rating in excess of 50 percent for mood disorder have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the latest VA mental health examination afforded the Veteran in October 2017 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The October 2017 examiner considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria..   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's mood disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434, which is covered under The General Rating Formula for Mental Disorders.  The General Rating Formula for Mental Disorders provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent disabling.  

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis:
Facts

The Veteran contends that his mood disorder is more disabling than reflected by the 50 percent rating initially and currently assigned.  

There are numerous VA treatment reports of record regarding the Veteran's mood disorder, which the Board will discuss chronologically.  At the outset, the Board notes that the record reflects that throughout the appeal period, the Veteran has taken medication for mood, depression, and anxiety.  

As to clinical evaluations, the Veteran initially underwent a VA mental health evaluation in August 2009.  The examination report reflects the Veteran's reports that his symptoms of mood disorder began in the last three years.  He reported that the symptoms are constant and affect his total daily functioning, which results in diminished performed.  He indicated that he was currently single with no significant other and had no children.  The examiner indicated that since the Veteran developed his mental condition, there have been major changes in his daily activity, such as the need to adjust to constant pain and poor sleep.  The examiner indicated there were no major social function changes since he developed his mental condition.  The Veteran reported that he had been working the past three years part time helping to install computers.  He reported a good relationship with his supervisor and co-workers and indicated that he had not lost any time from work.  He reported that he drank excessively between the ages of 25-30 but that he stopped drinking after 30 and has not "taken the substance" for 26 years.  He reported that he does not have a legal history.  

As to the mental status examination, the examiner indicated that the Veteran's orientation was within normal limits.  He had appropriate appearance and hygiene.  He had appropriate behavior.  His affect and mood were noted to show disturbance of motivation and mood.  The examiner specified that his mood and motivation were on the low side.  His speech and concentration were within normal limits.  The examiner indicated there were no panic attacks, no suspiciousness, no report of a history of delusions, and no delusions observed at the examination.  The examiner indicated there was no report of a history of hallucinations and no hallucinations observed at the time of the examination.  The examiner indicated there were no obsessional rituals, and the Veteran had appropriate thought processes.  The examiner indicated his judgment was not impaired, and his memory was within normal limits.  The examiner noted that there are passive thoughts of death.  The examiner specified that the Veteran had thoughts of suicide at the time he was drinking excessively but very seldom since then.  The examiner indicated there were no homicidal ideations.  The diagnosis was mood disorder, and a GAF score of 55 was assigned.  

There are extensive treatment notes from Atlanta VA Medical Center (VAMC) from 2012-2017 regarding the Veteran's mood disorder and psychiatric symptoms.  The Board has reviewed the entire record.  In the interest of not being redundant, the Board summarizes that in general, the reports show consistent reports of depression and a dysthymic mood.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but need not discuss each piece of evidence).

Some reports show fluctuation in the Veteran's condition.  An April 2012 attending note from Atlanta VA VAMC indicates that the Veteran has depression.  The report indicates no suicidal or homicidal ideations or plans.  A June 2013 depression screening from Atlanta VAMC was negative.  The screening does reflect that the Veteran reported feeling down, depressed, or hopeless several days.  An August 2014 mental health note from Atlanta VAMC indicates that the Veteran reported doing well on his current treatment regimen.  He reported improvement in his mood and attention with the current treatment.  He denied any suicidal or homicidal ideation.  

A September 2014 mental health note from Atlanta VAMC indicates that the Veteran reported that over the last month, he had periods of depressed mood and low energy and motivation, which were chronic in nature.  He reported that his current treatment regimen however keeps him from getting into severe depression.  He reported that he was able to enjoy things and be happy with his current dose of medication.  He reported that getting out of the house and going to visit friends also helps him manage.  As to psychiatric evaluation, the examiner indicated that the Veteran's speech was organized, and his affect was appropriate.  His mood was dysthymic.  He denied suicidal or homicidal ideations.  He denied auditory or visual hallucinations.  The examiner indicated there were no delusions elicited.  The Veteran was indicated to be alert and oriented to person, place and date, and his insight and judgment were fair.

An October 2014 telephone note from Atlanta VAMC indicates that the Veteran reported sleeping better and an improved mood.  A November 2014 mental health note from Atlanta VAMC indicates that the Veteran reported that his mood was "pretty good."  He denied suicidal or homicidal ideations.

In March 2015, the Veteran underwent another VA mental health examination.  The examiner provided a diagnosis of major depressive disorder.  The examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran has never married and has no children.  As to symptoms, the examiner indicated depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner indicated that at that time, the Veteran's condition was active.  The examiner indicated that the Veteran did not pose a threat to himself or others. 

In October 2017, the Veteran underwent another VA mental health evaluation.  The examiner indicated that the Veteran reported symptoms of depressed mood, irritability, sleep problems, loneliness, anhedonia, and social withdrawal.  The examiner noted that these symptoms are mostly managed with medication and that the Veteran tends to only experience subthreshold symptoms on a periodic basis. 
As to occupational and social impairment, the examiner indicated that a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner noted that the Veteran never married and was not currently in a relationship.  The reported reflects that the Veteran described himself as generally withdrawn, preferring his own company.  The examiner indicated that the Veteran did note recently watching football at a friend's house but that he also stated that this rarely occurs because he does not like crowds.  The Veteran reported that he reads for fun but generally denied specific hobbies.  The report indicates that the Veteran has been retired since 2014.  He also noted bi-monthly psychiatric treatment at VA hospital.  He denied currently seeing a psychologist or receiving any other mental health treatment.  The Veteran reported having no legal history.  He also reported that he stopped drinking in his 30s due to a pattern of excessive consumption.  He denied any current alcohol or street drug use.   

As to symptoms, the examiner indicated depressed mood, chronic sleep impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  As to behavioral observations, the examiner indicated that the Veteran was appropriately dressed and had appropriate hygiene.  He reported passive suicidal ideation without means, plan, or intent.  The examiner noted that the Veteran explicitly stated that he does not plan on hurting himself but that things would be easier if he were not depressed.  He stated that he would reach out to others or call the crisis line if he were to consider hurting himself.  He denied any homicidal ideation.  The examiner opined that the Veteran should be considered an increased but not current imminent risk.  

A November 2017 psychiatry note from Atlanta VAMC reflects the Veteran's reports that over the last two months, he is doing about the same.  He reported some chronic mild depression with low motivation and energy but overall improvement with current treatment regimen.  He denied any thoughts to hurt himself or others.  He denied hallucinations or delusions.  He reported that he enjoys football with friends and reading.  He reported that he gets exercise by walking his dog daily.  He reported improvement in focus and attention on his current treatment regimen as well.  He reported that prior to treatment, he was not able to focus to read; he indicated that he used to be easily distracted.  The examiner indicated that the Veteran was casually dressed.  His speech was articulate and normal.  His affect was appropriate with dysthymic mood.  He denied suicidal or homicidal ideation.  He denied auditory or visual hallucinations.  He was alert and oriented to person, place, date and situation.  His insight and judgment were fair.  The examiner indicated that the Veteran reported overall improvement in mood on combination of medication and supportive therapy.  The examiner also noted that the Veteran pushes himself to stay active through walking on a daily basis and meeting with friends.

As to lay statements, the Veteran has indicated that his mood disorder is due to chronic pain.  See October 2008 Statement in Support of Claim. 

Merits

Having reviewed the evidence of record, medical and lay, the Board finds that the Veteran's mood disorder is best reflected by a 50 percent disability rating for the entire period on appeal.

Throughout the appeal period, the Veteran reported ongoing symptoms of depression, anxiety, an impaired mood, fragmented sleep, flattened affect, attention and concentration difficulties, isolation, lack of interest, and difficulty in maintaining social relationships.  There were also some periodic reports of irritability and some suicidal thoughts.  The Board finds that these symptoms are in line with a 50 percent rating.

The Board notes that the October 2017 examiner opined that the Veteran's mood disorder symptoms do not affect his social and occupational functioning.  However, the medical assessment of the Veteran's level of disability at the moment of the examination alone cannot determine the rating.  38 C.F.R. § 4.126(a).  Instead, all evidence of record is to be considered.  Although the Veteran admittedly does not experience all of the listed symptoms for a 50 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to his mood disorder that interfere with his daily functioning and reduce his productivity as well as affect his relationships with others on a consistent basis.  It all supports a finding that the Veteran's overall symptoms are of such frequency, severity, and duration as to equate to those listed for a 50 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  Negative affect, increased depression, anxiety, isolation, poor sleep, and difficulty in concentration appear to significantly affect the Veteran's ability to function reliably and productively on a daily basis.  Thus, the Board determines that the Veteran's mood disorder more nearly approximates the 50 percent rating.  38 C.F.R. § 4.7.  

However, a higher rating is not warranted.  There is no indication that the Veteran's social and occupational impairment is commensurate with a 70 percent rating.  There is no indication of deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to symptoms such as suicidal ideations, impaired impulse control or near-continuous panic or depression.  

As to work and family relations, while the Veteran reports difficulty in interacting with others, the evidence does not reflect an inability to establish and maintain any effective relationships.  He does have a friend, whom he enjoys watching football with.  While there is no extensive report of the Veteran's family relations, the Board notes that he is not married and does not have children.  He also has hobbies; he reported that he enjoys football and reading.  The Veteran also reported having no issues with his supervisors or co-workers when he was working.    

As to mood, motivation, and judgment, the Board acknowledges that there have been indications of suicidal ideations.  However, the Veteran reported that these were persistent when he was drinking over 20 years ago but were "very seldom" currently.  Additionally, while the Veteran was noted to be an increased risk, the October 2017 examiner indicated that he is not an imminent risk to himself.  As the examiner assessed the Veteran's current symptoms and his history, the Board finds the assessment probative.  The assessment is also consistent with the overall record, which reflects that the Veteran consistently denied current suicidal ideations.  He also explicitly indicated that he would not take his life and would seek help if he felt he was going to do so.  Additionally, while the Veteran used to drink excessively, he reports no current substance abuse.  He has consistently indicated that he stopped drinking after his 30s.  The Veteran also does not report any anger or impulse control issues.  While he at times endorsed irritability, there are also no indications of violence, and he has consistently denied a legal history.  He also consistently denied homicidal ideations, and the record is consistent that the Veteran does not pose a danger to self or others.  There are also no indications of compulsive behaviors or obsessional rituals which interfere with routine activities.  

The Board acknowledges the Veteran's difficulty with concentration.  However, the evidence does not suggest that the Veteran had memory loss for the names of close relatives, his own occupation or his own name.  Moreover, while the record has noted the Veteran's problems with concentration, neither the medical evidence nor the statements of record reflect that he experienced problems adapting to stressful circumstances.  The Board acknowledges that the March 2015 VA examiner indicated that the Veteran has difficulty adapting to stressful circumstances.  However, the overall record supports that he has reported improved mood with medication, and he has exhibited no anger issues or lack of impulse control.  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment that would warrant a 70 percent rating or akin to the symptoms that are listed in the rating criteria.  The overall record does not reflect that the Veteran's symptoms were near-continuous and affected his ability to function independently, appropriately, and effectively.  The evidence also fails to show that his symptoms equate in severity, frequency and duration to occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.  See Vazquez-Claudio v. Shinseki.  As noted, while the Veteran had some deficiencies in social relations, he has some effective relationships and an effective work history.  In the other areas, his symptoms did not indicate consistent deficiencies. 

The Board has also considered the Veteran's assigned GAF score of 55.  The Board notes that GAF scores alone do not support the assignment of any higher rating during the appeal.  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See 38 C.F.R. § 4.130; Barr v. Nicholson, 21 Vet. App. at 303.  Rather, it is considered in light of all of the evidence of record.  According to the DSM-IV, a range of 51 to 60 indicates moderate symptoms, such as flat affect, circumlocutory speech and occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as few friends or conflicts with peers or co-workers.  The Board determines that these symptoms are commensurate with those accounted for in the 50 percent rating, particularly having few friends and a flat affect.  As such, the Board finds that the 50 percent rating is commensurate with the Veteran's GAF score.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. at 119.  The Veteran's symptoms were consistently depression, isolation, poor concentration, lack of interest, and some sleep issues.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board finds that the preponderance of the evidence does not support an initial disability rating in excess of 50 percent.  Accordingly, the Board grants an initial disability rating of 50 percent, but no higher, for the entirety of the appeal period.

ORDER

Entitlement to an initial disability rating in excess of 50 percent for a mood disorder is denied.




REMAND

While further delay is regrettable, additional development is necessary for the remaining issues on appeal.

Right Knee, Degenerative Changes and Instability 

The previous remand instructed that the Veteran be afforded a new VA examination to assess his right knee degenerative changes.  As the outcome of that examination could affect the rating for his right knee stability, that issue was remanded as well.  

Following remand, the Veteran underwent a new VA examination for his knee in October 2017.  Review of the corresponding Disability Benefits Questionnaire indicates that the examination is not in line with current regulations regarding flare-ups of the musculoskeletal system.  The examiner did note the Veteran's reports of flare-ups for his right knee.  However, as to whether pain, weakness, fatigability or incoordination significantly limit functional ability during flare-ups, the examiner indicated "unable to say without mere speculation."  The examiner explained that he was unable to say without mere speculation because the Veteran was not being examined during a flare-up.  As such, there was no additional loss of function noted in terms of degrees.

Following the previous remand, the Court addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In that case, the Court held that a VA examiner must attempt to elicit information from the record and from the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  The Court also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.   

Per the Court's decision in Sharp v. Shulkin, the explanation provided by the October 2017 VA examiner is not adequate.  As such, in the VA examination conducted per this remand, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of range of motion loss due to functional impairment cannot be given.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.  

As such, the claim for an increased rating for right knee degenerative changes is remanded for a new VA examination,  As discussed, the results could affect the claim for right knee instability.  Thus, the claim for an increased rating for right knee instability is also remanded.  

Left Knee

An October 2017 VA opinion was provided regarding the Veteran's left knee condition.  The examiner opined that the Veteran's left knee disability of spurring was not caused by his active service and is instead due to age.  The examiner also provided a negative opinion as to whether the Veteran's left knee disability is secondary to his service-connected right knee, right hip, right ankle, and back conditions.  The examiner reasoned that it is not medically possible for the right knee, low back, right ankle, and right hip conditions to lead to left knee spurring.  As a rationale, the examiner restated that the condition is due to age.  

The examiner also relied on the condition being due to age in reasoning that it was not aggravated by the service-connected conditions.  However, this is not an adequate rationale for aggravation as the rationale speaks only to causation.  The Board notes that the term "aggravation" refers to a chronic or permanent worsening of the underlying condition above and beyond its natural progression.  Thus, even if the Veteran's left knee disability is attributable to age, the question is whether it has also been chronically or permanently worsened beyond its natural progression due to any of the Veteran's service-connected conditions.  

Left Ankle 

The October 2017 VA examiner also provided a negative opinion for direct and secondary service connection for the left ankle.  However, the Board does not find the opinions adequate.  As to direct service connection, the examiner reasoned that medical records are silent for left ankle injury during service.  This opinion is improperly based on lack of documentation in the medical record and as such is not adequate.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As to secondary service connection and whether the left ankle condition was caused by the service-connected disabilities, the examiner reasoned that it is not medically possible for the right knee, low back, right ankle, and right hip conditions to lead to left ankle strain.  Standing alone, this statement is conclusory as it is not supported by a rationale or medical literature.  As such, this rationale is not adequate.  As to aggravation, the examiner indicated that the left ankle condition was not aggravated by the Veteran's service-connected conditions, but the examiner did not provide a rationale.  As such, the opinion is not adequate.       

Left Foot 

The October 2017 VA examiner also provided a negative opinion for the left foot.  
The examiner indicated diagnoses for the left foot of metatarsalgia, plantar fasciitis, and metatarsophalangeal joint degenerative joint disease.  As to direct service connection, the examiner reasoned that a November 2012 VA radiology report for the left foot revealed minimal degenerative joint disease at the first metatarsophalangeal joint and a small plantar calcaneal enthesophyte.  The examiner indicated that based on medical literature, the exact cause of first metatarsophalangeal joint arthritis is unknown.  The examiner stated that predisposing factors that precipitate this condition include acute injury, such as forced plantarflexion or dorsiflexion (turf toe), stubbing the toe, repetitive microtrauma, fractures into the joint, or a crush injury.  The examiner indicated that none of these types of injuries were found in the Veteran's service treatment records.  The Board does not find the opinion adequate.  At the outset, the opinion is improperly based on lack of documentation in the medical record.  See Buchannan v. Nicholson, 451 F.3d at 1331.  Additionally, this opinion only addresses the condition of metatarsophalangeal degenerative joint disease and not the conditions of metatarsalgia or plantar fasciitis.  As such, this opinion is not adequate.  

As to secondary service connection, the examiner reasoned that it is not medically possible for the right knee, low back, right ankle, and right hip conditions to lead to any of the Veteran's left foot conditions of metatarsalgia, plantar fasciitis, or first metatarsophalangeal degenerative joint disease.  As a rationale, the examiner restated the predisposing causes of metatarsophalangeal degenerative joint disease and indicated that none of those injuries are found in the Veteran's medical records.  As noted, that rationale is improperly based on lack of documentation in the medical record.  Buchannan v. Nicholson.  Also, the opinion again only addresses the condition of metatarsophalangeal degenerative joint disease and not the conditions of metatarsalgia or plantar fasciitis.  

The examiner also addressed whether the Veteran's left foot disabilities were aggravated by his service-connected disabilities and provided a negative opinion.  As a rationale, the examiner again stated the causes of metatarsophalangeal degenerative joint disease.  As discussed, this does not address his conditions of metatarsalgia or plantar fasciitis.  Nor does this opinion address aggravation.  It speaks to causation only.  As such, the opinion is not adequate.  

Additionally, none of the opinions provided reflect consideration of the Veteran's lay statements.  Particularly, during the October 2017 knee examination, the Veteran stated that for years, he has been overcompensating for his right knee issues with his left knee and foot, which has caused left knee pain since about 20 years ago.  These statements were not addressed.  As such, new opinions are needed to address direct and secondary service connection for the Veteran's left knee, left ankle, and left foot conditions.

Accordingly, the case is REMANDED for the following action:

1. Have the Veteran identify any additional treatment records regarding his right knee disability.  Obtain any identified VA records that have not already been obtained.  For any identified private treatment records, provide the Veteran with an authorization to release private records and if received, obtain these records.

2. After obtaining any additional records, schedule the Veteran for a new VA examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected right knee degenerative changes and instability.    

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner must consider the Veteran's lay statements and provide all information required for rating purposes. 

i) As to the Veteran's right knee disabilities, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

ii) Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If possible, the examiner must also test the undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

iii) Importantly, in regard to additional functional loss due to flare-ups, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of range of motion loss due to functional impairment cannot be given.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.  

3. For the Veteran's left knee, left ankle, and left foot disabilities, have the file reviewed by a different examiner than the October 2017 VA examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

For each examination requested, the claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

Lay statements should be considered in rendering the opinion, as the Veteran is competent to report on ongoing and consistent symptomatology.

A complete and thorough rationale must be provided for each opinion requested.

i) For the Veteran's left knee disability, the examiner is asked to provide an opinion as to:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by or is otherwise related to the Veteran's active service.  

b) If the above answer is negative, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected right knee disability or his service-connected low back, right hip, and right ankle disabilities.  

ii) For the Veteran's left ankle disability, the examiner is asked to provide an opinion as to:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by or is otherwise related to the Veteran's active service.  

b) If the above answer is negative, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected right knee disability or his service-connected low back, right hip, and right ankle disabilities.  

iii) For each of the Veteran's left foot disabilities, the examiner is asked to provide an opinion as to:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by or is otherwise related to the Veteran's active service.  

b) If the above answer is negative, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected right knee disability or his service-connected low back, right hip, and right ankle disabilities.  

4. The AOJ should review the examination reports to ensure compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

5. After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


